ERTTORNEYGENERAIL
                                 lF%-EXAS
                              ‘%UWNN    11. TkXAB
PRICE  DANIEL
ATTORNEYGENERAL
                    c
                           Femary      21,    1947


     Honorable William N, Hensley
     Criminal Dlstriat   Attorney
     San Antonio,  Texas          bpfnfon            Boo V-41

                                        Re:     Proper orffcer       for
                                                collecting      the de-
                                                linquent     taxes which
                                                have accrued before         a
                                                Water Control      and Im-
                                                provement DfatrPot s
                                                pursuant to the pm-
                                                visions     of Article
                                                1066b s authorizes       the
                                                Tax Collector      of the
                                                municipality      within
                                                which ft fs wholly
                                                located     to act fn its
                                                behalf     as Tax Colleotor,
     Dear Mr. Hensley:

                 You have asked for an opinion         from this Depart-
     ment regarding     the proper officer     for colleetfng     the de-
     linquent   taxes due a Bexar County Water aontrol          and Im-
     provement DPs t riot o Prior     to the authorization      of the
     Tax Collector    of the City of San Antonio,         The Bounty Tax
     Collector   had acted Pn behalf      of the Water Control       and Pm-
     provement District     o The problem may be phrased fn ques-
     tion form, as follows:        Vhen the Tax Collector       for the
     City of San Antonio      is authorized    by the tiexar County Wa-
     ter Control and Improvement Dfstriet          to eat fn its behalf,
     pursuant to the provisions       of Article     1066b, does the Cfty
     Tax Collector    act only concerning suah taxes as acorue from
     and after   the date of suah authorization          or haa he the ad-
     ditional   duty of collecting     the delinquent      taxes whfdh
     were due before     said authorization      was given?*

                   Prior to the enactment of Article        1066b, stat-
     utory   directions    for levying,     assessfngSp and Bolleating
     taxes for a Water Gontrol and Improvement District             were
     to be found in various       Articles     of Chapter 3A of Title
     128, R.C.S.       In addition to those provisions,       by virtue    of
     Article    lOg6b certain    alternative     methods are provided     where
     the Water bontrol       and Improvement District     is located    en-
     tirely   within    the boundaries     of another municipality     or
Hon. William     N. Hensley     - Page 2       (V-41)


district    0 Article   1066b became effective       June 18, 1945,
and, as yet, has not been corn trued by the cdurts of
the State.      Our construction   of the statute must there-
fore be determined      from its own terms viewed fn the
light    of legfslative    intent to be ascertained       not only
from the language of the statute       itself     but also from
the relation      of the statute to other     artfcles    and with
regard for similar      statutes  and decisions      thereunder,

             The first   paragraph of Section       1 of Article
1066b empowers various      dfstrfcts     and municipalities     to
authorize    by ordinance    or resolution    the Tax Assessor,
Board of Equalization      and Tax Collector      of the munfcf-
pality    in which it is located      to act in its behalf.
This general     power fs not ;Pn question     here as the Tax
Collector    for the City of San Antonio       recognizes    its ex-
istence and questions      only the extent of the duty lm-
posed as a resalt,

          Paragraph 2 of Section  1 deals with                assessment
and has no bearing on the present  question,

            The relerant    parts      of   paragraphs    3 and 4 of
Section   1 are as follows:

            “When the ordinance        or resolution       is
      passed making available        their    servfoes,
           * said Collector      shall   collect     the tax-
      & ‘and assessments     for,    and turn over as
      soon as colleoted     to the depository         of said
      munfcfpality    or district      or to such other
      authority    as fs authorized      to receive       such
      taxes or moneys so co11 cted,          and shall       per-
      form the duties    of Tax 8 ollector        of said
      municipality    or district      so availing      itself
      of his services0

              “In all matters pertaining       to such Q D 0
      collections       o o e the        0 Tax Collector
      shall be D a e authorfzid’       to act as    and shall
      perform      0 b D the duties   of 0 a s TAX Collector
      Of, and according       to the ordinances    and resolu-
      tions of the munfcfpalft         or district    so avall-
      fng   itself    of a D 0 .lzJ s services,    and aooord-
      fng to law.”

             First   of all,   therefore,   there must have been an
authorization      by ordinance    or resdlutfon  by the Water con-
trol and Improvement District, It will be assumed that
Hon. William     N. Henslsy      - Page 3       (V-41 1



such authorization    was glvenp and that the Tax Colleator
for the City of San Antonio was fully empowered therein
*to aot as 0 0 D and perform 0 0 o the duties    of e 0 0
Tax Collector    of 0 0 0 the 0 0 0 dlstrlat,”

            What, then, are the duties      of a tax oolleetor
for a Water Control    and Improvement Dfstriet?        SpsoffP..,
tally  they are provided    for in Artfolea    7880-33;   7880-40;
7880-54;   7880-53;  7880-56;  7080-50;   7080-59;   7880-67;
7880-68;   7880-72;  7680-111;  7880-135;    7880-147-z   Seotfon
9,

               It is noteworthy       that the dlstrlot        may be al-
lowed alternatives        as to who shall act as its tax ool-
leotor.      It may have its own Tax Assessor              and Collector
Ats2;aI;;    7880-54);,   or “rnstead       of prooeedfng      for the as-
               equallzat%on     and oollectlon      of taxes in the
manner aisewhere        in thls bet provided        for,    the directors
or the dfstrlot        nay prorfde     therefor    by aontracte       for
suoh serviaes       wlth the CowlsslonersP          Court of each coun-
ty in which property          taxable   by the distriot        is sltuated;w
 (Artiale    7880-33).,     If the eltuatlon       is one in whioh the
district     is aided by a town, oity,           or munlolpal      corpora-
tion, the duties of levy, assessment,               and oolleatlon        are
performed by the offlaers           of the munfolpal        corporation.
(Article     7880-135) 0 Likewise         there is a special        set of
provisions where the district             is wholly wlthfn one eoun-
tJr.- (Article      7880-1472) 0 Regardless         of the particular
course    selected     or required,      however> in each fnstanee
the offloer      chosen or in certain         fnstancea     his deputies,
pertorms all the duties of tax collector                 for the dlstrlet,

              If the County Tax Collector        should continue      to
oollect    the delinquent     taxes due the district       while the
Cfty Tax Collector       aats as to present      and future    taxesB
the district      would, in effect,     havs two tax collectors        at
the same time; whereas s as pointed          out above,    past legls-
latlve   enactments     havr provided    alternative     methods for
fflllng    dn& office of tax eollsotor,          Clearly   from ~ftti’
language~lcle          1066b la an alternative       and being au&
it may be deemed that the legislature            intended a slmllarly
complete assumption.         There   is further    support for this
view fn the provlsfon        previously    quoted that “In all matters
pertaining      to sueh 0 ti 0 eollectlons      D 0 Q the tax co&leetor
shall be authorized       to act o Q 0w (emphasis added)

           It is true that the various              provisions relating
to who shall act as tax eolleotor   for             a Water Control   and
Improvement Dfstrfet  and those further              ones whleh prescribe
                                                                              ..




Hon. William       N. Hensley      - Page 4        (V-41)



the duties       of the one so acting          (previously        cited)    are
specific      and delfmlt       the partfoular       office      they define;
but there is nothing            to indicate      that the duties         of a
tax collector        aotlng     for and ln behalf         of a Water Control
and Improvement District              are irrevocably        attached      to any
one office.         A well known example of statutory provision
for transference          of duties      of tax collector         from one of-
floe to another is found in Articles                  7245 and 7246, R.C,S* s
which provide         that in counties       having less than ten thou-
sand inhabitants          the sheriff      of such county shall be the
Assessor      and Collector        of taxes but that each county hav-
ing the requlslte          population      shall   elect      its own Assessor
and Collector        of taxes.        Where a sheriff         has been acting
as Assessor        and Collector,       pursuant to the above provl-
slons,     and thereafter         an Assessor     and Collector         of taxes
is duly elected,          surely    no one would contend that the
sheriff     should oontlnue         to collect     the delinquent          taxes
of his regime after           the lnstallatlon        of ths tax collector.
A new city or county tax collector                 assumes the duty of
collecting       city or county taxes that were delinquent                     be-
fore he took office,             Various decisions          in oases involving
collection       of taxes by cltg or county collectors                   for In-
dependent School Districts              have recognized          that the Legfs-
lature     has the power to devolve            additional        duties    upon a
public     officer     without     thereby   oreatlng       an additional        of-
floe.      In these cases the tax collector                 1s sald to a& in
his capacity        as county or city        tax collector          as an offleer
of the county or city             (not as an officer          of the dfstrfot),
and that therefore           thergs       no infringement         of Artlele       16
@140 of the Constitution              of the State-of        Texas D Taylor v0
Brewster Counte ..~     144
                         _,.~ S,W. (,2) 314; First Baptfst~ Church v,
City of Fort Worth, Teik$,              Comm, Ape, 26 S.W. (2) 196-
Prultt     v. Glen Rose Independe’~%~~ch~ol              ~Dfsti.%cfct ‘Nti.~U’  l”’126~
                                                                         s .w, .yZV~..
Tex. 45, 84 S.W. (2) 1004; Adamson v9 State,                        171
121 D Aft&         orooer authorization          and once the dutv of aet-
lng as Tax Cbllictor            for the Water Control            and Imbpvement
District      has become attached          to the office         of Tax ollector
for the City of San Antonio,               it 1s difficult          for the writer
to see how, ln view of the foregoing                  analogies,        a division
of duties       contra to the normal course could have been fntend-
ed,
           The legislative   purpose in enaotlng  Artlole                      1066b
1s clearly  set out in Section    6, the emergency clause,                      whloh
reads as follows:

             “The iact that there are many overlapping      muafeipal-
       ltles   and districts   in the State of Texas,eaeh   with its
       separate   assessing  and collecting agencies S causes hard-
       shlp and confusion    to the taxpayers    and adds to the ex-
       pense of assessing    and collecting   taxes and the fact that
Hon.     William      N. Rensley   - Page   5   k-41)


             there is now no adequate remedy provided   by law
             for relieving   said conditions, creates an emer-
             gency D o o iitc,”   General and Special Lawa,
             49th Legislature, p0 611,
             This purpose would seem to be defeated              to soma
extent    lf an entirely     omitted proviso      be read into the aet
to the effect     that before      one collector     oan aOt for the
Water Control and Improvement District              two collectors     mu&
act at the same time.          True fn this ea.88 there would be no
reduction    of existing     offfeers     as both the County and the
City Tax Collectors       will    continue   to function     despite   Lh8
transference     of the duCy; but it would be fllogfcaP              to al-
low the division      in th8 present       Case and deny it      in the
case in which a district          has had its own assessor         and oollec-
tar.     Then the difficulties        in the way of sustaining the
division    of duties seem insurmountable           to the writer;     for
not only would the dfstrfet           have followed     two courses    for
choosing    a tax collector       when as previously      pointed    out the
legislative    provisions      are clearly    alternatives,      but also
tha district     would be left      with an officer      who clearly     ia
not the Tax Assessor       and Collector      as defined    by ArtPePe
7880-54,    whose creation      must then spring from inference
rather than statutory enactments,            and whose exact duties
and responsibflltfes       could only be ascertained          by eonjeo-
ture     n



                   Tha Tax Collector       of th8 City of San Antonio,
             by virtue of the authorization         by the Bexar County
             Water Control     and Improvement Dfstrfetkpursuant      to
             the provisions     of Article    1066b, VOA.C,SO, 1s the
             proper officer     to collect    and is charged with the
             duty of colleetfng     the taxes due said district,      fa-
             eluding    th8 taxes which were delinquent      before sueh
             authorization.

                                                Yours   very   truly

                                            ATTORNEYGENERALOF TEXAS




MP/mj/lh:jrb